321 S.W.3d 375 (2010)
Cesar M. TORREZ, Appellant,
v.
MIDWEST BLOCK & BRICK, INC., Respondent.
No. WD 71632.
Missouri Court of Appeals, Western District.
July 20, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 31, 2010.
Application for Transfer Denied October 26, 2010.
Brianne Niemann, for Appellant.
Brad Letterman, for Respondent.
Before Division Three: VICTOR C. HOWARD, Presiding Judge, THOMAS H. NEWTON, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Cesar Torrez appeals the trial court's grant of summary judgment in favor of his employer, Midwest Block & Brick, Inc., on Mr. Torrez's negligent supervision claim. On appeal, Mr. Torrez claims that the trial court erred in granting summary judgment because genuine issues of material fact exist as to whether his employer failed to exercise reasonable care in supervising its employees at a company party. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).